Motion Granted; Order filed September 13, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00444-CR
                                 ____________

                         JUAN L. MORENO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 337th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1514867

                                      ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion expressing
his desire to review the record and file a pro se brief. See Anders v. California, 386
U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The
motion is granted.
      Accordingly, we hereby direct the Judge of the 337th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
September 28, 2018; that the clerk of that court certify to this court the date on
which delivery of the record to appellant is made; and that appellant file his pro se
brief with this court within thirty days of that date.



                                    PER CURIAM